Citation Nr: 1121935	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-11 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence exists to reopen a prior claim for entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his March 2009 substantive appeal, the Veteran requested a hearing before a member of the Board.

A hearing was scheduled in January 2011, but the Veteran failed to attend.  In April 2011, the Veteran submitted a letter in which he stated that because he works as a long distance truck driver, he is unable to access he mail in a timely fashion, including the letter from VA notifying the Veteran of the date, time, and place of his scheduled hearing.  The Veteran also asserted that he repeatedly called VA to check the status of his case, but was never informed of his hearing date and time.  

The Board finds that the Veteran has presented good cause for his failure to attend his scheduled hearing, and on remand, the Veteran should be scheduled for the next available hearing before a member of the Board.  See 38 C.F.R. § 20.704(d).  

As it appears that the Veteran's employment requires frequent long distance travel, the Veteran should insure that he is able to get his mail in a timely manner.  Phoning the Veteran for the RO is a complex process as it does not provide a written record that the Veteran was notified of the hearing.  In this regard, the Veteran has an obligation to insure that he reads his mail in a timely manner.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a Board hearing, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2010), as per the appellant's request, and as the docket permits, in the order that the request was received.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

